DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered.
Response to Arguments
Applicant's arguments filed 4/19/2021 have been fully considered but they are moot in view of the new grounds of rejection.  The previous Office Action relied on fig. 6 of Park, however, the current rejection relies on fig. 5 of Park.  The remarks by Applicant inadvertently sites fig. 5 however the figure reproduced is fig. 6 of Park and therefore is not applicable to the rejection below.
The rejection is being maintained and the Office action is updated to include the amended portions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 4, 6, 11, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US PGPub 2019/0189956; hereinafter “Park”) in view of Cai et al. (US PGPub 2019/0074460; hereinafter “Cai”) and Yang et al. (US PGPub 2016/0254480; hereinafter “Yang”).
Re claim 1: Park teaches (e.g. figs. 1, 5, 7, and labeled fig. 5 below) a display panel, comprising: a substrate (110); a thin film transistor (TFT) layer (display part 520 includes TFTs 50; e.g. paragraph 122; hereinafter “TL”) disposed on a surface of the substrate (110); a light emitting layer (light emitting part 120 has OLED 590; e.g. paragraph 131) disposed on a surface of the TFT layer (TL) away from the substrate (110); a seal layer (dam 132) disposed on the surface of the TFT layer (TL) away from the substrate (110), the seal layer (132) being annular (see fig. 1) and surrounding the light emitting layer (120), wherein there is a gap (gap between 132 and 120 as shown below; hereinafter “G”) between the light emitting layer (120) and the seal layer (132); a first inorganic layer (inorganic film 151; e.g. paragraph 57) covering the light emitting layer (120), the seal layer (132), and the TFT layer (TL) between the light emitting layer (120) and the seal layer (132); an organic layer (organic film 161; e.g. paragraph 57) disposed on a surface of the first inorganic layer (151) away from the substrate (110) and surrounded by the seal layer (132); a second inorganic layer (inorganic film 152; e.g. paragraph 57) covering the organic layer (161), the first inorganic layer (151), and the TFT layer (TL) outside the first inorganic layer (151); wherein the material of the seal layer (132) comprises an organic photosensitive material (132 comprises organic material such a polymer resin having moisture absorbent material; e.g. paragraph 72); 151 within gap G; hereinafter “P151”) of the first inorganic layer (151) is positioned opposite to the gap (G), one side (bottom side of 151) of the portion (P151) of the first inorganic layer (151) is attached to the TFT layer (TL), and another side (top side of 151) of the portion (P151) of the first inorganic layer (151) is attached to a first side (bottom side of 161) of the organic layer (161); and wherein a portion (portion of 152 within gap G; hereinafter “P152”) of the second inorganic layer (152) is positioned opposite to the gap (G), one side (bottom side of 152) of the portion (P152) of the second inorganic layer (152) is attached to a second side (top side of 161) of the organic layer (161), and another side (top side of 152) of the portion (P152) of the second inorganic layer (152) forms a groove (groove formed in 152 between 132 and protrusion 143 within gap G; hereinafter “GR”), wherein the groove (GR) comprises two side wall (two side walls labeled “SW”) and a bottom wall (bottom wall labeled “BW”), and the bottom wall (BW) is lower than a top surface of the seal layer (132).

    PNG
    media_image1.png
    382
    675
    media_image1.png
    Greyscale


Cai teaches (e.g. figs. 1-3) the seal layer (5B) disposed on the surface of the TFT layer (10 and upper layers of 1A above the bottom most glass substrate) away from the substrate (bottom most layer of 1A).
Yang teaches (e.g. fig. 1) two or more water absorbing particles (desiccant composition 42 contains plural nanoparticles of 50nm of acrylate material; e.g. paragraphs 47, 56, 60; hereinafter “AP”) are disposed in the seal layer (42), and the water absorbing particles (AP) are uniformly distributed (particle sizes are under 50nm as discussed at paragraph 47 of Yang) in the organic photosensitive material (UV cured composition 4).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the seal layer being formed on the TFT layer away from the substrate as taught by Cai and to use the desiccant material in a photosensitive sealing material as taught by Yang in the sealing layer of the device of Park since it is known for the substrate to be provided with a TFT layer which is not explicitly shown by Park and since it is known for the seal layer to be provided on the TFT layer in order to have the predictable result of placing the seal layer above passivation and planarization layers such that the seal layer can effectively prevent irregular diffusion to the organic light emitting material; and in order to have the predictable result of using a material capable of improved moisture absorption within the 
Re claim 3: Park in view of Cai and Yang teaches the display panel wherein: the TFT layer (TL) comprises a TFT device (TFT with gate as illustrated in fig. 1-3 of Cai); and/or, the light emitting layer (590) comprises an organic light emitting diode (OLED) device (OLED elements 590; e.g. paragraph 131 of Park); and/or the first inorganic layer (151 of Park) and the second inorganic layer (152 of Park) comprise at least one of a silicon oxide, a silicon nitride, and an aluminum oxide (151, 152 is silicon oxide or silicon nitride; e.g. paragraph 78 of Park); and/or, the organic layer (161) comprises at least one of a silicone resin and an acrylic resin (acrylic resin; e.g. paragraph 82 of Park).
Re claim 4: Park teaches the display panel wherein: a thickness of each of the first inorganic layer (151) and the second inorganic layer (152) ranges from 0.3 um to 3 um (although not explicitly disclosed, 151 and 152 are significantly thinner than 161; and US2020/0020880 to Saida discloses known thickness to be several tens of nanometers to several microns; e.g. paragraphs 47 and 49 of Saida); and a thickness of the organic layer (161) ranges from 2 um to 15 um (although not explicitly taught, Saida teaches at paragraph 48 that the organic film is typically several tens of microns).
Re claims 6, 11, 12, 13: Park teaches an electronic device comprising the display panel (display apparatus 500; e.g. paragraph 114) of claim 1, 2, 3, 4.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Cai and Yang, as applied to claim 1 above, and further in view of Matsuura et al. (US 6,175,186; hereinafter “Matsuura”).
Re claim 5: Park in view of Cai and Yang teaches the display panel wherein: a material of the water absorbing particles comprises one or more of polyacrylic acid, polyacrylamide, polyacrylonitriles, polyvinyl alcohols, polyvinyl acetates, polyoxyethylenes, or a derivative of any one of these materials.
Matsuura teaches a material of the water absorbing particles comprises one or more of polyacrylic acid, polyacrylamide, polyacrylonitriles, polyvinyl alcohols (polyvinyl alcohol is a known moisture absorbing polymer; e.g. column 8, line 34), polyvinyl acetates, polyoxyethylenes, or a derivative of any one of these materials.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the moisture absorbing material as taught by Matsuura in the device of Park in view of Cai and Yang in order to have the predictable result of using a known material effective in absorbing moisture which ensures integrity of the display device.
Re claim 14: Park teaches an electronic device comprising the display panel (display apparatus 500; e.g. paragraph 114) of claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822